FILED
                             NOT FOR PUBLICATION                            JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YONGTAO ZOU,                                     No. 10-72298

               Petitioner,                       Agency No. A078-165-845

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Yongtao Zou, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen based on

ineffective assistance of counsel. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the BIA’s denial of a motion to reopen. Singh v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 658 F.3d 879, 885 (9th Cir. 2011). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion by denying Zou’s motion to reopen as

untimely because the motion was filed more than six years after the final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and Zou failed to show the due diligence

necessary for equitable tolling, see Singh, 658 F.3d at 884.

      We lack jurisdiction over Zou’s contention regarding changed country

conditions in China because he failed to exhaust this issue before the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Zou’s motion for judicial notice is denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   10-72298